Title: From George Washington to John Hancock, 7 August 1776
From: Washington, George
To: Hancock, John



Sir
New York August 7th 1776

In my Letter of the 5th which I had the honor of addressing you, I begged leave to recall the attention of Congress to the absolute necessity there is for appointing more Genl Officers, promising at the same time by the first Opportunity to give my Sentiments more at large upon the Subject.
Confident I am that the postponing this measure, has not proceeded from motives of frugality, otherwise I should take the liberty of attempting to prove that we put too much to the hazard by such a Saving. I am but too well apprized of the difficulties that occur in the choice. they are, I acknowledge, great, but at the same time it must be allowed they are of such a nature as to present themselves when ever the Subject is thought of. Time on the one hand does not remove them—on the other, delay may be productive of fatal consequences. This Army tho far short as yet of the numbers intended by Congress, is by much too unweildy for the command of any One man without Several Major Generals to assist. For It is to be observed that a Brigadier General at the head of his Brigade is no more than a Colo. at the head of a Regiment, except that he acts upon a larger Scale. Officers of more Genl command are at all times wanted for the good order & Government of an Army, especially when the Army is compos’d cheifly of Raw Troops, but in an Action they are indispensibly necessary. At present there is but One Major Genl for this whole department and the Flying

Camp, whereas at this place alone, less than three cannot discharge the duties with that regularity they ought to be: If these Major Genls are appointed as undoubtedly they will, out of the present Brigadiers you will want for this place three Brigadiers at least—The Northern department will require One, if not two, as Genl Thompson is a prisoner & the Baron Woodke reported to be dead, or in a state not much better, there being at present only One Brigadr (Arnold) in all that department. For the Eastern Governments there ought to be One or a Major General to superintend the Regiments there and to prevent Impositions that might otherwise be practised. These make the number wanted to be Six or Seven, and who are to be appointed Congress can best Judge—To make Brigadrs of the oldest Colos. would be the least exceptionable way, but It is much to be questioned whether by that mode the ablest Men would be appointed to Office; and I would observe, tho the Rank of the Cols. of the Eastern Governments were settled at Cambridge last year, It only respected themselves, and is still open as to Officers of other Governments. To pick a Colo. here, and a Colo. there through the Army according to the opinion entertained of their abilities would no doubt be the means of making a better choice and nominating the Fittest persons, But then the Senior Officers would get disgusted and more than probable with their connexions quit the Service—That might prove fatal at this time. To appoint Gent. as Brigadrs that had not served in the Army, (in this part of It at least) would not wound any one in particular but hurt the whole equally and must be considered in a very discouraging light by every Officer of merit—view the matter therefore in any point of light you will there are Inconveniences on the one hand & difficulties on the other which ought to be avoided. Would they be remedied by appointing the oldest Colos. from each State? If this mode should be thought expedient, the Inclosed List gives the Names of the Cols. from New-Hampshire to Pensylvania Inclusive, specifying those who Rank first as I am told in the Several Colony Lists.
I have transmitted a Copy of a Letter from Mr John Glover setting forth the nature and Grounds of a dispute between him and a Mr Bradford respecting their agency. Not conceiving myself authorized nor having the smallest Inclination to Interfere in any degree in the matter, It is referred to Congress who

will determine and give direction upon It in such manner as they shall Judge best. I will only observe that Mr Glover was recommended to me as a proper person for an Agent when we first fitted out Armed Vessels and was accordingly appointed One, and so far as I know discharged his Office with fidelity and Industry.
I received Yesterday Evening a Letter from Genl Schuyler containing Lt McMichel’s report who had been sent a Scout to Oswego. A Copy of the Report I have Inclosed for the information of Congress, lest Genl Schuyler should have omitted It in his Letter which accompanies this. he was at the German Flatts when he wrote which was the 2d Instt and the Treaty with the Indians not begun, nor had the whole expected then arrived, but of these things he will have advised you more fully I make no doubt.
The pay master Informs me he received a Supply of Money Yesterday—It came very seasonably, for the Applications and Clamours of the Troops had become Incessant and distressing beyond measure. There is now Two Months pay due ’em. I have the Honor to be with great esteem Yr Most Obedt Servt

Go: Washington

